188 U.S. 431 (1903)
CALUMET GRAIN AND ELEVATOR COMPANY
v.
CHICAGO.
No. 135.
Supreme Court of United States.
Submitted December 19, 1902.
Decided February 23, 1903.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS.
MR. JUSTICE HARLAN delivered the opinion of the court.
This case relates to the construction of a dock in Calumet River, on or in front of land belonging to the appellant. The facts upon which that company principally bases its claims for relief are those upon which the plaintiffs relied in Cummings v. Chicago, just decided. Upon the authority of the decision in that case, the judgment in this case is
Affirmed.